department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number date date uniform issues list numbers egend i a l u l dear we have considered your letter of date in which you request rulings on the federal tax consequences of the transactions described below facts you are a non-profit non-stock corporation that is exempt from federal income_taxation under r c sec_501 as an organization described in sec_501 you are considered a private_foundation within the meaning of sec_509 as well as an operating_foundation within the meaning of sec_4942 you were formed by the artist b to further his philanthropic and educational initiatives as stated in your articles of incorporation your purposes include the following to directly or indirectly support charitable religious scientific artistic literary educational or cultural purposes and more specifically kak to cultivate promote encourage and support the production and exhibition of art to enlarge the interest and importance of the quality of art to establish and maintain a permanent collection of works_of_art and to establish a center for the advancement of such purposes consistent with these purposes your stated mission is to further b’s philanthropic initiatives and to preserve and advance the global understanding of the legacy of his life and artwork within tnat mission you focus on a philanthropic initiatives that were important to b during his lifetime eg fostering artistic collaborations integrating art into education and using art to change awareness and increase funding for the environment and b scholarly programs related to the life and legacy of b pp b formed p a corporation to house his artistic enterprise b his studio assistants and other art production staff were employees of p p acquired and stored the materials used by b in the creation of his artwork handled the creation fabrication shipment storage and insurance of this work and managed its sale reproduction and licensing b transferred the stock of p toa revocable_trust of which b was the sole beneficiary during his lifetime the revocable_trust b actively oversaw the operations of p until his death by which time p had accumulated a large collection of original b artwork the b collection as well as nearly all b copyrights since a certain year the p-b copyrights pursuant to the instrument governing the revocable_trust which remains the sole shareholder of p the stock of p is to be transferred to you as sole remainder beneficiary upon the transfer of the stock of p you will hold all of the issued and outstanding shares of p you state that you wish and intend to hold the stock of p indefinitely with the death of b the focus of activities within p switched from the production sale and licensing of artwork to curatorial activities and the management of the b artistic legacy proposed use of the b collection and the p-b copyrights you intend to use the b collection and the p-b copyrights to increase public exposure and understanding of the broad scope of b’s work advance b scholarship and encourage artists’ involvement in civic issues by showing that art can change the world toward that end and using the assets that are held by p you pian to respond to requests from museums scholars publishers and others seeking knowledge and understanding of b’s life and artistic legacy develop a comprehensive scholarly resource - a catalogue raisonné - that document sec_3 all work produced by b and illustrates the evolution of his work over his lifetime create a robust digital repository of images of b’s work so as to support scholarship on a global basis and prepare record edit and archive a series of interviews with artists and scholars that will constitute an oral history of b’s life and artistic legacy in addition using the b collection held by p you plan to create a lending bank that will place artwork from the b collection in museums and other charitable organizations focused on art promotion and scholarship throughout the world the lending bank program will complement your grantmaking support of curatorial programs at university museums to ensure creative and educational use and interpretation of the artwork from the b collection by graduate and undergraduate students your charitable and educational priorities will guide decisions about loans gifts and sales from the b collection to museums schools art institutes and other charitable entities loans of artwork from the b collection may be authorized if the prospective borrower’s use of the artwork will be consistent with and in furtherance of your charitable and educational objectives your standards for art preservation and conservation security and insurance will govern all such lending decisions and you will as appropriate specify those works that may not be lent due to their condition or significance gifts or sales by p of artwork from the b collection may be authorized if the prospective donee or purchaser is a museum or other sec_501 organization and the arrangement will further your charitable and educational objectives in addition sales may be authorized if you determine that works comparable to the item being sold will remain in the b collection or other publicly accessible collection that the sale can be made in the context of an art gallery exhibition that will advance public and scholarly knowledge and understanding of one or more aspects of b’s work or that the sale will enable you to pursue critical philanthropic or scholarly activities similarly your charitable and educational priorities will guide decisions about licensing and reproduction the aesthetic and quality standards for all licensing and reproductions involving b copyrights including the p-b copyrights and the standards and practices for policing and controlling the b copyrights you plan to make information about the b collection available to those seeking to authenticate works believed to have been created by b the collection of information about such works will advance your goals for b scholarship particularly the development of an authoritative catalogue raisonné you will undertake the ongoing conservation and management of the b collection the management function will include cataloguing and tracking the whereabouts and condition of the artwork in the b collection obtaining appropriate insurance coverage for the b collection and overseeing and managing security insurance claims climate control and operations generally at the art exhibition and storage facilities where you plan to require that the b collection be stored finally all activities involving p or its assets will be conducted so as to avoid any transactions that would constitute an act of self-dealing within the meaning of sec_4941 you will adhere to policies and procedures to identify and address potential conflicts of interest collection agreement upon receipt of the stock of p you as its sole shareholder plan to enter into the art collection management agreement the collection agreement with p described below the collection agreement will appoint you as its sole and exclusive agent for the purpose of managing the b collection management activities will include the conservation cataloguing and documentation of the b collection responsibility for making decisions concerning the use sale exchange loan donation storage shipment and insurance of the b collection responsibility for making decisions concerning the licensing policing and control of the p-b copyrights and the negotiation implementation and administration of all agreements pertaining to the b collection and the p-b copyrights you will be entitled to receive reasonable_compensation for your services to p the compensation will be set before the commencement of each contract_year and paid in monthly installments the collection agreement will automatically renew from year to year to facilitate your ability to catalogue document conserve lend and otherwise manage the b collection the collection agreement will require that tangible works_of_art in the b collection be housed in one or more secure and climate-controlled art storage or exhibition facilities under your control works_of_art in electronic form ie digital or video works will be stored on servers designed by and under your control p will cease to have its own employees you will employ a staff which will include a curator a collections manager an archivist a registrar an executive director chief financial officer and other staff necessary for the management of your activities including the activities related to your ownership of p rulings requested you have requested the following rulings the stock of p will not be excess_business_holdings under sec_4943 and will not be taken into account in determining your minimum_investment_return under sec_4942 because p will be a functionally_related_business under sec_4942 compensation paid to you by p pursuant to the collection agreement will not be unrelated_business_taxable_income under sec_512 law r c sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundations would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides generally that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of voting_stock owned by all disqualified persons sec_4943 provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period il r c sec_4942 provides that the term undistributed_income means the amount by which- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to- the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 il r c sec_4942 provides generally that the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of- a b the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose over the acquisition_indebtedness with respect to such assets sec_53_4942_a_-2 provides that assets which are used or held for use directly in carrying out a foundation’s exempt_purpose for the purposes of calculating the minimum_investment_return includes any interest in a functionally_related_business il r c sec_4942 provides that the term functionally_related_business means- a b a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_53_4942_a_-2 illustrates the provisions with respect to functionally_related_business by the following examples for the convenience of the public x through a wholly x a private_foundation maintains a community of historic value which is example open to the general_public owned separately incorporated taxable entity maintains a restaurant and hotel in such community such facilities are within the larger aggregate of activities which makes available for public enjoyment the various buildings of historic interest and which is related to x's exempt_purpose thus the operation of the restaurant and hotel under such circumstances constitutes a functionally_related_business y a private_foundation as part of its medical_research program under example sec_501 publishes a medical journal in carrying out its exempt_purpose space in the journal is sold for commercial advertising notwithstanding the fact that the advertising activity may be subject_to the tax imposed by sec_511 such activity is within a larger complex of endeavors which makes available to the scientific community and the general_public developments with respect to medical_research and is therefore a functionally_related_business the general explanation of the tax reform act of prepared by the staff of the joint_committee_on_internal_revenue_taxation date includes the following explanation to the exception an exception to the limitation on the holding of business interests is provided in the case of a business which is related under the provisions dealing with taxes on unrelated_business_income another exception is provided even where the business although unrelated to the direct activities of the foundation is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization these exceptions are intended to make clear that certain types of business activities may continue to be held by the foundation notwithstanding the general_rule many museums maintain cafeterias and snack bars for the convenience of the public visiting the museums although advertising in a foundation's journal may be an unrelated_trade_or_business it comes under the second of these exceptions if the foundation's journal is related to the foundation's exempt purposes such business activities do not have to be disposed of under these provisions sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions and certain modifications sec_513 provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 provides that for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business analysis ruling the analysis of the first requested ruling involves three issues whether p is a functionally_related_business within the meaning of sec_4942 under sec_4943 the taxes on excess_business_holdings under sec_4943 do not apply with respect to holdings in a functionally_related_business under sec_4942 a functionally_related_business includes an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related to the exempt purposes of the organization see also sec_53_4942_a_-2 one of your exempt purposes is to cultivate promote encourage and support the production and exhibition of art to enlarge the interest and importance of the quality of art and to establish and maintain a permanent collection of works_of_art particularly the art of b as described in your mission statement you fulfill that purpose by preserving and advancing the global understanding of the legacy of the life and artwork of b your policies and staff are devoted to the achievement of that mission in turn p’s sole corporate purpose will be to promote the work of b as the holder of the b collection and the p-b copyrights p will be an essential ingredient for the accomplishment of your exempt charitable and educational_purposes the collection agreement will ensure that the works_of_art and copyrights held by p will be fully integrated into your larger aggregate of exempt_purpose activities by ensuring that those assets will be fully available to support the charitable and educational programs that preserve b’s artwork and advance the global understanding of the legacy of his life and artwork furthermore through your ownership of p you will ensure that p’s activities are conducted in ways that advance the global understanding of the legacy of b’s life and artwork additionally conducting the activities described above through a for-profit subsidiary will not prevent p from qualifying_as a functionally_related_business sec_53_4942_a_-2 example specifically contemplates the operation of a business functionally related to the accomplishment of a private operating foundation’s exempt_purpose through a separately incorporated taxable entity consequently since acquisition of the stock of p will cause the administration of its assets to be in accordance with your policies and the activities of p will be carried on within the scope of preserving promoting and furthering global understanding of the legacy of b's life and artwork p will be a functionally_related_business within the meaning of sec_4942 whether the stock of p would constitute excess business holding under sec_4943 for you will receive all of the stock of p as the remainder beneficiary of b’s revocable_trust purposes of sec_4943 the term excess_business_holdings refers to the holdings of a private_foundation in a business_enterprise thus your holdings in p will be subject_to sec_4943 only if p is deemed a business_enterprise sec_4943 provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 as explained above p should be treated as a functionally_related_business therefore p is nota business_enterprise under sec_4943 and your holdings of all the stock of p would not constitute excess_business_holdings under sec_4943 whether holdings in p would be taken into account in determining your minimum_investment_return under sec_4942 for purposes of sec_4942 the term minimum_investment_return takes into account the aggregate fair_market_value of all assets of a foundation other than those which are used or held for use directly in carrying out the foundation’s exempt_purpose sec_53 a - c i d explicitly excludes any interest in a functionally_related_business from the calculation of the minimum_investment_return since p will be considered a functionally_related_business the value of any interest that you have in p would be excluded from the calculation of your minimum_investment_return under sec_4942 ruling whether the compensation that you receive from p under the collection agreement would constitute unrelated_business_taxable_income within the meaning of sec_512 under the collection agreement p will compensate you for your management of the b collection which management will include the conservation cataloguing and documentation of the b collection as well as responsibility for making all final decisions concerning the use sale exchange loan donation storage shipment and insurance of the b collection and responsibility for making decisions concerning the licensing policing and control of the p-b copyrights sec_512 defines unrelated business taxable income’ as gross_income derived from an unrelated_trade_or_business as defined in sec_513 that is regularly carried on since the management fee would constitute income from a trade_or_business regularly carried on it would be includible in your unrelated_business_taxable_income under sec_512 unless the conduct of the trade_or_business that produces the income - here the management of the b collection - is substantially related to your exempt purposes within the meaning of sec_1 d under sec_1_513-1 a trade_or_business is substantially related to exempt purposes only if it contributes importantly to such purposes the conservation cataloguing and documentation of the b collection your control of the use lending storage maintenance and sale of the b collection and your control of the reproduction and licensing of the p-b copyrights contribute importantly to the preservation and promotion of the understanding of b's artistic legacy - a central aspect of your charitable and educational mission therefore the activities for which you will be compensated under the collection agreement are substantially related to your exempt purposes within the meaning of sec_1_513-1 and thus do not constitute an unrelated_trade_or_business within the meaning of sec_513 consequently the compensation that you receive from p under the collection agreement would not constitute unrelated_business_taxable_income within the meaning of sec_512 conclusion in light of the foregoing we rule as follows upon your acquisition of all of the issued and outstanding_stock of p the implementation of the plans described in proposed use of the b collection and the p-b copyrights and the consummation of the collection agreement p will be considered a functionally_related_business accordingly your ownership of all of the stock of p would not constitute excess_business_holdings under sec_4943 and the value of your interest in the stock of p would not be taken into account in determining your minimum_investment_return under sec_4942 the compensation payable to you under the collection agreement with p will not be considered unrelated_business_taxable_income within the meaning of sec_512 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented without consideration of alternative plans of proposed transactions without consideration of hypothetical situations and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the r c or treas reg to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely peter a holiat acting manager exempt_organizations enclosure technical group notice
